DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 16/891141 filed 6/3/2020.  
Claims 1-21 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 6/3/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 6/3/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-21 are rejected under 103(a) as being obvious over ERICKSON ET AL. (US 9523070) in view of PODSIADLO (US 9790458) in their entirety.  Hereby referred to as ERICKSON and PODSIADLO.  
Regarding claim 1-8 and 10-21:
ERICKSON teaches in the abstract a photobioreactor includes an input light delivery component and a plurality of photobioreactor media disposed in a stacked relationship, each of which is coupled to the input light delivery component, wherein each photobioreactor medium is adapted to be inoculated with a photosynthetic, biofuel-producing culture, further wherein each photobioreactor medium includes at least one hollow fiber membrane (HFM) disposed thereon in a region that is adapted to be inoculated with the photosynthetic, biofuel-producing culture, that can transport at least one of a gas and a photobioreactor product producible by the photosynthetic, biofuel-producing culture, wherein each photobioreactor medium is characterized by an input light-scattering mechanism. A method for making a biofuel including providing a stacked photobioreactor assembly including a plurality of unit photobioreactor mediums each of which is inoculated with a photosynthetic, biofuel-producing culture, characterized by a light scattering mechanism and including at least one hollow fiber membrane (HFM) disposed in-situ on the photobioreactor medium; providing a nutrient gas to the biofuel-producing culture via the at least one HFM; and illuminating each unit photobioreactor medium with a selected spectrum of input light via the light scattering mechanism in each unit photobioreactor medium. 
ERICKSON also teaches a photobioreactor, comprising: an input light delivery component including a spectral filter; and a plurality of slab waveguide photobioreactor units disposed in a stacked relationship, each of which is coupled to the input light delivery component, wherein each slab waveguide photobioreactor unit is adapted to be inoculated with a photoautotrophic culture, further wherein each slab waveguide photobioreactor unit includes at least one hollow fiber membrane (HFM) disposed thereon in a region that is adapted to be inoculated with the photoautotrophic culture, that can transport at least one of a fluid and a photobioreactor product producible by the photoautotrophic culture, further wherein each slab waveguide photobioreactor unit is characterized by an input light-scattering mechanism (see ERICKSON claim 1). 
ERICKSON also teaches a method for making a bioproduct from a photoautotroph, comprising: providing a photobioreactor including a plurality of slab waveguide photobioreactor units each of which is inoculated with a non-circulating, photoautotrophic culture, each slab waveguide photobioreactor unit being characterized by a light scattering mechanism and including at least one hollow fiber membrane (HFM) disposed in-situ on the photobioreactor medium, each slab waveguide photobioreactor unit being coupled to a spectral input light filter; providing a fluid to the photoautotrophic culture via the at least one HFM; and illuminating each slab waveguide photobioreactor unit with a selected spectrum of input light via the light scattering mechanism in each slab waveguide-type photobioreactor unit (see ERICKSON claim 15). 
ERICKSON also teaches the method of illuminating each slab waveguide photobioreactor unit with light in either a) substantially the UV spectrum or the UV and IR spectra and b) the visible spectrum and illuminating a separate solar-powered system with the light not used to illuminate each slab waveguide photobioreactor unit (see ERICKSON claim 20).     
ERICKSON does not explicitly teach wherein the one or more annular chambers are made of a transparent or translucent material; but it is within the scope of ERICKSON as taught by PODSIADLO.
PODSIADLO teaches in col. 4 ln 53-54 that the outer cylinder and inner cylinder(s) can be formed from any convenient material substantially transparent to visible light. Typical materials with high transparency for visible light, such as glass, polymethylmethacrylate, or other various types of plastics, can also tend to be rather transparent to infrared radiation. Although infrared radiation is not typically utilized in photosynthesis, it can be absorbed by aqueous-based growth media. Since more than 50% of the radiant energy in sunlight can correspond to infrared radiation, the energy introduced into the growth medium by absorption of infrared radiation can lead to substantial temperature increases in a photobioreactor.
PODSIADLO teaches in col. 4 ln 65 - col. 5 ln 4 in order to reduce and/or minimize temperature increase due to absorbed infrared radiation, the inner surface and/or the outer surface of the outer cylinder can include material that blocks, inhibits, and/or reflects transmission of infrared radiation. A variety of commercial materials are available having substantially greater transparency in the visible range relative to transparency in the infrared range.  
PODSIADLO teaches in col. 10 ln 22-30 a feed derived from a biological source (i.e., a biocomponent feed(stock)) refers to a feedstock derived from a biological raw material component, such as vegetable fats/oils or animal fats/oils, fish oils, pyrolysis oils, and algae lipids/oils, as well as components of such materials. In particular, a feed derived from a biological source can be a feed of algae in an aqueous environment, such as an algae culture or other feed containing algae in water.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize PODSIADLO photobioreactor and ERICKSON photobioreactor to operate and function as the claimed invention, and the motivation to combine is that both PODSIADLO and ERICKSON are from the same endeavor of photobioreactor apparatus method and application; and one of ordinary skilled in the art would recognize from the teachings of ERICKSON it will be appreciated that a variety of other light transmitting materials (e.g., glass, others) would be suitable for the slab waveguide PBR units depending on size, shape, weight, capacity, and other design considerations (col. 5 ln 24-28).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, “wherein the one or more light waveguides are angled top to bottom toward an inner sidewall of a radially adjacent annular chamber to redirect a light incidence angle toward the inner sidewall of the radially adjacent annular chamber” has allowable subject matter.       
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771